' .:.:A; ;.b,: ,.14;,; S~=(R:; ;evo,;. 0:; 2; i0,; 8i2:; 0,; ,;19,f ,;)J; ;ud;g : ;me; nt,; in:;, a,; C,; ri,; m,; ina; .l" Pe; ;t Yc.;C:; as; ;e~(M,; o"°d1; ;·fie;:.; d'-)   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _...;;.P•;;gg;;,.e                l=o~f~l   )   h   Ii
                                                                                                                                                                                                                                                                     11

                                                                                          UNITED STATES DISTRICT COURT                                                                                                                                               I'
                                                                                                                                                                                                                                                                     i!
                                                                                                                                                                                                                                                                     I
                                                                                                                   SOUTHERN DISTRICT OF CALIFORNIA                                                                                                                   I

                                                       United States of America                                                                                                            JUDGMENT IN A CRIMINAL CASE
                                                                                             v.                                                                                            (For Offenses Committed On or After November 1, 1987)



                                                               Jose Mendez-Duran                                                                                                           Case Number: 3:19-mj-21862

                                                                                                                                                                                           Michael Li
                                                                                                                                                                                           Defendant's Attor ey


     REGISTRATION.NO. 09963508
                                                                                                                                                                                                                          MAY 0 9 2019
     THE DEFENDANT:
      lZJ pleaded guilty to count(s) _l~of~cg:o()]mlI1£pl~a~in~t----------L--{;~;:;:i$:t;;E~iC~Jr..~L
      D was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                                                                  Nature of Offense                                                                                                                      Count Number(s)
     8:1325                                                                           ILLEGAL ENTRY (Misdemeanor)                                                                                                            1

        D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
        0 Count(s) ------~-----------dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:                                                                   ·

                                                                                D TIME SERVED

         lZl Assessment: $10 WAIVED lZl Fine: WAIVED
         lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the. defendant's economic circumstances.

                                                                                                                                                                                         Thursday, May 9, 2019
                                                                                                                                                                                         Date of I position of Sentence



                                                                                                                                                                                                           ESTANLE        NE
                                                                                                                                                                                                          ATES MAGISTRATE JUDGE

                                                                                                                                                                                                                                                                          I
       Clerk's Office Copy                                                                                                                                                                                                             3:19-mj-21862
                                                                                                                                                                                                                                                                          i
